J-S20016-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: J.M., A MINOR      :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
APPEAL OF: M.M., FATHER,               :         No. 1326 WDA 2015
                                       :
                                       :


                Appeal from the Order Entered July 29, 2015,
           in the Court of Common Pleas of Westmoreland County
                Civil Division at No. CP-65-DP-0000123-2014


BEFORE: PANELLA, OLSON, and PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                           FILED APRIL 15, 2016

      M.M. (“Father”) appeals from the order entered on July 29, 2015,

granting the Westmoreland County Children’s Bureau’s (“WCCB’s”) motion to

prohibit visitation between Father and his son, J.M. (“Child”), born in June

2014. We affirm.

      The factual background and procedural history of this case are as

follows.   Father is involuntarily committed, on a continuing basis, to

Torrance State Hospital (“TSH”) for his sexual disorders.   Father sexually

abused a four-year-old child on 30-40 occasions.    Child is the product of

Father’s sexual relationship with S.M. (“Mother”), who was a patient at TSH.

On September 30, 2014, the trial court adjudicated Child dependent

pursuant to 42 Pa.C.S.A. § 6302(1), and ordered Child removed from

Mother’s home, with reunification as a permanency goal. Child was placed in



* Retired Senior Judge assigned to the Superior Court
J-S20016-16


kinship foster care with his maternal grandparents.       Subsequently, Father

expressed a desire to visit with Child. On April 9, 2015, WCCB filed a motion

to prohibit visitation between Father and Child.

        On June 1, 2015, a hearing was held on WCCB’s motion.             At the

hearing, WCCB presented the testimony of Dr. Danielle Adamsky, the

director of psychological services at TSH. Prior to her promotion to director

of psychological services, Dr. Adamsky was Father’s therapist beginning in

2008.     Dr. Adamsky explained that Father admitted to sexual arousal to

certain children, and he refers to his desire to violate rules and engage in

negative behaviors as his “beast.”      According to Dr. Adamsky, Father has

stated that the beast often wins out in his decision-making.        On July 29,

2015, the trial court granted WCCB’s motion to prohibit visitation between

Father and Child. This timely appeal followed.1

        Father presents one issue for our review:

        Did the trial court abuse its discretion in finding there was clear
        and convincing evidence of a grave threat to [C]hild sufficient to
        deny [Father] supervised visitation with [Child]?

Father’s Brief at 4.

        Our Supreme Court set forth our standard of review for dependency

cases as follows:



1
  On August 26, 2015, Father filed a concise statement of errors complained
of on appeal contemporaneously with his notice of appeal. See Pa.R.A.P.
1925(a)(2)(i). Appellant’s lone issue on appeal was included in his concise
statement of errors complained of on appeal.


                                       -2-
J-S20016-16


      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      “[T]he standard against which visitation is measured also depends

upon the goal mandated in the family service plan.           Where, as here,

reunification still remains the goal of the family service plan, visitation will

not be denied or reduced unless it poses a grave threat.” In re L.V., 127

A.3d 831, 839 (Pa. Super. 2015).    This Court explained that:

      The grave threat standard is met when the evidence clearly
      shows that the parent is unfit to associate with his or her
      children; the parent can then be denied the right to see them.
      This standard is satisfied when the parent demonstrates a severe
      mental or moral deficiency that constitutes a grave threat to the
      child.

In re C.B., 861 A.2d 287, 293-294 (Pa. Super. 2004), appeal denied, 871

A.2d 187 (Pa. 2005) (internal quotation marks and citations omitted).

WCCB bears the burden of proving that Father poses a grave threat by clear

and convincing evidence. In re Mary Kathryn T., 629 A.2d 988, 995 (Pa.

Super. 1993), appeal denied, 639 A.2d 32 (Pa. 1994).

      Father argues that there was no clear and convincing evidence of a

grave threat of harm to Child.     He states that Dr. Adamsky testified that

there was no risk of physical harm to Child if visitations were supervised.

Additionally, Father states that Dr. Adamsky was unable to give an opinion



                                     -3-
J-S20016-16


regarding whether there might be any emotional or psychological harm to

Child. Accordingly, Father argues that since there is no evidence of a risk of

any harm, much less severe harm, to Child, he is entitled to have

appropriately supervised visitation with Child.         Father states that his

offenses with a child occurred over a decade ago, while Father was still a

minor. Father claims that he loves Child and wishes to have a relationship

with him.    The guardian ad litem (“GAL”) supports Father’s interest in

maintaining contact with Child.     GAL states that, because Child is only 21

months old, he supports supervised visits at TSH, as it is unlikely that such

visits would cause Child psychological harm.      GAL posits that, if the visits

would become a grave threat to Child, the trial court could immediately

terminate Father’s visitation.

      We agree with the trial court that Father poses a grave threat to Child.

Although supervision of visits between Father and Child may decrease the

risk of physical harm to Child, the trial court found that there is a high risk of

emotional or psychological harm. This finding is supported by the record. In

the past, Father sexually abused a four-year-old child approximately 30-40

times.   Dr. Adamsky testified that Father had a moderate to high risk of

sexually abusing a young child in the future.         Father admitted that he

attempted to groom other young children in order to sexually abuse them.

Thus, there was a very high risk that Father would attempt to groom Child

so that he could sexually abuse him in the future. Even if Father does not



                                      -4-
J-S20016-16


intend to cause this harm, his “beast” may take over and cause the harm

during his visits with Child. Furthermore, as the trial court stated, “Father’s

concomitant lack of investment into treatment of his sexual urges towards

children, despite seven years of his psychiatric commitment, only enhances

this possibility.” Trial Court Opinion, 7/29/15, at 4.

       Father attempts to distinguish C.B. and Green v. Sneeringer, 635

A.2d 1074 (Pa. Super. 1993), in which this Court held that the grave threats

posed by the fathers in those cases justified denial of visitation, from the

case     sub   judice.   Assuming   arguendo    that     C.B.   and   Green   are

distinguishable from the case at bar, however, this does not indicate that

Father is entitled to visitation with Child. Father cites to no case in support

of his argument that he does not pose a grave threat to Child.          As noted

above, permitting Father to visit with Child poses a grave threat to Child’s

psychological and emotional welfare.     There would be no way for the trial

court to “unring the bell” if such harm occurred. Thus, GAL’s contention that

supervised visitation would eliminate the risk of any harm to Child is without

merit.

       In sum, Father’s previous sexual abuse of a minor, and his continuing

ideations involving minors, demonstrates “a severe mental or moral

deficiency that constitutes a grave threat to Child.” L.V., 127 A.3d at 840.

Accordingly, we conclude that the trial court did not abuse its discretion in

granting WCCB’s motion to prohibit visitation between Father and Child.



                                      -5-
J-S20016-16

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/15/2016




                          -6-